DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Response to Amendments
Claims 1-29 and 31 of U.S. Application 16/468,891 filed on October 07, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendment to claims 1 and 15 have been entered.
Claim 31 has been added. 


Rejections under USC 102 and 103

Reasons for Allowance

4.	Claims 1-29 and 31are allowed.
5.	The following is an Examiner' s statement of reasons for allowance:

6.	Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method for cable condition monitoring of an electric cable, the method comprising: measuring a resulting current in a measurement point of the electric cable by measuring a magnetic nearfield of the electric cable caused by the test current; measuring a resulting voltage in the measurement point of the electric cable by measuring an electric nearfield of the cable caused by the test current; calculating an impedance of the electric cable based on the resulting current and the resulting voltage by a line resonance analysis system in combination with the other limitations of the claim.

Claims 2-14 and 29 are also allowed as they depend on allowed claim 1.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a coupler arrangement for electric cable condition monitoring, where the electric cable condition monitoring system is a line resonance analysis system based on impedance measurements of the electric cable, measuring a magnetic nearfield of the electric cable caused by a test current induced in the electric cable; and a second sensor for measuring a voltage in the measurement point of the electric cable by measuring an electric nearfield of the electric cable caused by a test current induced in the electric cable system in combination with the other limitations of the claim.

Claims 16-28 are also allowed as they depend on allowed claim 1.

Regarding claim 31, the prior art of record taken alone or in combination fail to teach or suggest a method for measuring an impedance of an electric cable comprising detecting a nearfield of the electric cable by use of a non-galvanic connection to the electric cable, wherein the method further comprises: measuring a resulting current in a measurement point of the electric cable by measuring a magnetic nearfield of the electric cable caused by the test current; measuring a resulting voltage in the measurement point of the electric cable by measuring an electric nearfield of the cable caused by the test current in combination with the other limitations of the claim.


	Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fantoni et al (USPGpub 20090228222): discloses Line Resonance Ananlysis for cable system. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868